DETAILED ACTION
This office action is in response to applicant’s RCE amendment filed on 09/29/2021, which has an effective filing date of 04/10/2018. Claims 1-20 are pending and are directed towards system, computer product, and method for Cyber Chaff Using Spatial Voting.  This is a Notice of Allowability. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 09/29/2021 have been fully considered and are persuasive in view of the amended claims.  The rejections under AlA 35 U.S.C. 103, non-statutory double patenting, and 112(d) rejections have been withdrawn.
Allowable Subject Matter
1.         Claims 1-20 are allowed.
Examiner’s statement of reason of allowance
2.        The following is an examiner’s statement of reasons for allowance: 
           The present invention is directed to a system, computer product, and method for Cyber Chaff Using Spatial Voting. Firstly, the prior art of record fails to teach or fairly suggest neither singly nor in combination a system for Cyber Chaff claim 1, and having the uniquely distinct features of:
“a memory including data indicating a grid size for a grid of cells, a number of cells in the grid of cells and for each cell, a cell type indicating whether the cell is an active cell or an inactive cell, and a cell sub-type indicating whether the cell is a sub-process cell, and cyber chaff data that emulates a response expected by a user, the sub-process cell associated with an operation to be performed on cyber chaff data”
“after providing the cyber chaff, altering a type of one or more cells of the inactive cell type and one or more cells of the active cell type based on a number of cells contiguous with the cell that are of the active cell type, the cells of the sub-process sub-type are further considered cells of the active cell type”
            The closest prior arts, Jaenisch et al. (Generalized Information Fusion and Visualization Using Spatial Voting and Data Modeling) published on May 2013, disclose information fusion and visualization framework for multi-source intelligence (multiINT) data using spatial voting (SV) and data modeling of cyberspace; James (US Pub. 6,760,032) filed on Mar. 14, 2002, disclose cellular automata program, where a condition value reflects whether the cell is on or off;  Bhattacharjee et al. (A Survey of Cellular Automata: Types, Dynamics, Non-
“a memory including data indicating a grid size for a grid of cells, a number of cells in the grid of cells and for each cell, a cell type indicating whether the cell is an active cell or an inactive cell, and a cell sub-type indicating whether the cell is a sub-process cell, and cyber chaff data that emulates a response expected by a user, the sub-process cell associated with an operation to be performed on cyber chaff data”
“after providing the cyber chaff, altering a type of one or more cells of the inactive cell type and one or more cells of the active cell type based on a number of cells contiguous with the cell that are of the active cell type, the cells of the sub-process sub-type are further considered cells of the active cell type”, in combination with the other claimed limitations.
Secondly, the prior art of record fails to teach or fairly suggest neither singly nor in combination a computer product and a method for Cyber Chaff Using claims 8 and 15, and having the uniquely distinct features of:
“determining a cell of a grid of cells to which a first feature and a second feature of user data of a user maps;”
“the cell type indicating whether the cell is an active cell or an inactive cell, and a cell sub-type indicating whether the cell a sub-process cell, the active and inactive cells associated with cyber chaff data that emulates a response expected by the user, and the sub-process cells associated with an operation to be performed on cyber chaff data” 
“after providing the cyber chaff, altering a type of one or more cells of the inactive cell type and one or more cells of the active cell type based on a number of cells contiguous with the cell that are of the active cell type, the cells of the sub-process sub-type are further considered cells of the active cell type”
            The closest prior arts, Jaenisch et al. (Generalized Information Fusion and Visualization Using Spatial Voting and Data Modeling) published on May 2013, disclose information fusion and visualization framework for multi-source intelligence (multiINT) data using spatial voting (SV) and data modeling of cyberspace; James (US Pub. 6,760,032) filed on Mar. 14, 2002, disclose cellular automata program, where a condition value reflects whether the cell is on or off;  
“determining a cell of a grid of cells to which a first feature and a second feature of user data of a user maps;”
“the cell type indicating whether the cell is an active cell or an inactive cell, and a cell sub-type indicating whether the cell a sub-process cell, the active and inactive cells associated with cyber chaff data that emulates a response expected by the user, and the sub-process cells associated with an operation to be performed on cyber chaff data” 
“after providing the cyber chaff, altering a type of one or more cells of the inactive cell type and one or more cells of the active cell type based on a number of cells contiguous with the cell that are of the active cell type, the cells of the sub-process sub-type are further considered cells of the active cell type”, in combination with the other claimed limitations.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/NHAN HUU NGUYEN/Examiner, Art Unit 2492


/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492